Title: The American Commissioners to the South Carolina Legislature, 25 June 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: South Carolina Legislature


Gentlemen
Paris June 25th 1778
Miss Stevens being in this City, in a very [torn: poor?] state of health and attended by a Physician; is un[der app]rehensions, from prevailing reports of an act hav[ing p]assed in South Carolina, to confiscate the Estates [of tho]se who are absent after a given time, that she [torn: may incur?] the penalty of that act notwithstanding [her] most earnest wish to comply with the laws of [her] Country.
We the Commissioners plenipotentiary [of the] United States of America, do hereby certify that [the] above is the real State of her health, and we submit [it] as [our o]pinion that in consequence of this Ladys [ill?] he[alth and] the great inconveniences and dangers [of] passing the Sea at the present period, she coud [no]t attempt it without the most iminent peril of her life. It appears therefore to us [missing]tuation pleads powerfully for a pra[missing] time stated to be in that act, shou[missing] the description of it, until the recovery of [missing] and the greater safty of the voyage [missing] to pass without extraordinary danger [missing?]

Honble the President of the Legislative Council Speaker of the House of Delegates of the State
